Title: From Thomas Jefferson to Charles Willson Peale, 15 May 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Washington May 15.
          
          I arrived here the night before last, and yesterday recieved from the post office your favor of Apr. 29. with others which had been accumulating there for me. I hasten to answer it in order that the polygraph desk you have in hand for me may have the benefit of the improvements you mention. to wit
          the screw to move the stay pen.
          the improvement in the pen-bar.
          Hawkins’s improvement by a stay to govern the horizontal machinery and the consequent improvement of the supporting springs attached to an extra piece.
          the bar instead of the brass frame, & the heavy ruler, the brass frame being a great obstacle to using the desk for ordinary writing.
          and the brass pins instead of two colours of cloth.
          my suggestion as to the manner of making the solid bed was meant to be submitted entirely to yourself & your cabinet maker, and so also was the size, as I had made my drawing from memory only, not having one of your polygraphs before me.
          I shall be glad to recieve the desk as soon as possible, the one I now use being considerably faulty. I am entirely against the folding into the form of a writing box, because it increases the size, and the hinges are an eye-sore & in the way. as soon as I get one quite to my mind I shall probably desire one or two more, and perhaps recommend them to the offices. mr Barnes tells me you have not yet informed him of the price to be remitted. he will forward it the moment you will be so kind as to name it either to him or myself. Accept my friendly salutations.
          
            Th: Jefferson
          
        